Citation Nr: 1822236	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-33 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during private treatment at Harrison Medical Center and Olympic Medical Imaging on August 21, 2013. 


REPRESENTATION

Veteran represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1969 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC). 


FINDINGS OF FACT

1. On August 21, 2013, the Veteran received private treatment at Harrison Medical Center and Olympic Medical Imaging for pain and swelling in his right thumb.

2. The totality of the evidence reveals that the Veteran's private care on August 21, 2013, was for a non-service connected condition and VA facilities were feasibly available and an attempt to use them beforehand would have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of unauthorized medical expenses incurred during treatment at Harrison Medical Center and Olympic Medical Imaging on August 21, 2013.  38 U.S.C. §§ 1725, 1728, 5107 (2012); 38 C.F.R. §§ 17.53, 17.120, 17.130, 17.1002(b), (c) (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Analysis

The Veteran is seeking medical reimbursement for treatment at Harrison Medical Center and Olympic Medical Imaging on August 21, 2013.  On that day, the Veteran presented at Harrison Medical Center, due to pain and swelling in his right thumb after slamming his thumb in a car door two weeks prior.  X-rays were performed and the physician diagnosed cellulitis and questionable avulsion fractures.  The Veteran was given an antibiotic and the thumb was cleaned, dressed, and fitted with a splint.  The physician recommended the Veteran follow up with an orthopedist, to which he indicated that he would contact a VA orthopedist.

Generally, a veteran's treatment by a non-VA emergency treatment facility at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54. 

Under 38 U.S.C. § 1728 and 38 C.F.R. § 17.120, to the extent allowable, payment or reimbursement of the expenses of emergency treatment not previously authorized in a private or public (or Federal) hospital not operated by VA will be authorized under the following circumstances:

(a) For veterans with service-connected disabilities.  Emergency treatment not previously authorized was rendered to a veteran in need of such emergency treatment: (1) For an adjudicated service-connected disability; (2) For a non-service-connected disability associated with and held to be aggravating a service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (4) For any illness, injury, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reason enumerated in § 17.47(i)(2); and

(b) In a medical emergency.  Emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to or prescribed for the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; and

(c) When Federal facilities are unavailable.  VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

The Veteran's thumb condition is not service connected, and is unrelated to his only service connected disability-post-traumatic stress disorder.  Therefore, the requirements of 38 U.S.C. § 1728(a) have not been met.

The Board notes that the Veteran was seen in August 2013 at Harrison Medical Center after he slammed his thumb in a door two weeks prior.  Records state he experienced various symptoms, but at the time of treatment, he had virtually no pain and the redness and swelling were diminishing.  He received treatment and the physician recommended that he follow up with an orthopedist; he was discharged the same day.  The foregoing suggests that treatment was not immediately necessary because his symptoms had lessened in severity; the Veteran could have sought treatment through VA.  Therefore, the Board finds that it was not a medical emergency, and the requirements of 38 U.S.C. § 1728(b) have not been met.

Moreover, a VA facility was available to the Veteran in this instance.  Both the Bremerton Community Based Outpatient Clinic (CBOC) and the Seattle VA Medical Center could have treated his condition.  From the Veteran's home in Belfair, it would have been approximately 13 miles to Bremerton and 80 miles to Seattle; fewer than two hours driving to get the Veteran to either facility.  Given that his condition did not require emergency services and based on treatment records showing he was already healing, it is feasible that he could have sought treatment at the Bremerton or Seattle facility.  Moreover, there is no evidence that anyone contacted any VA facility to determine whether the treatment could be performed or whether authorization could be obtained. 

The Veteran has contended in written statements that his thumb was going to "fall off" and he sought emergency services at a private facility so that x-rays could be performed immediately.  These statements are undermined by the fact that he reported diminishing symptoms of redness and swelling, and the pain was almost non-existent.  Moreover, the Veteran waited approximately two weeks after the injury to seek treatment. 

The Board sympathizes that the Veteran was experiencing pain following an injury to his thumb, however, he waited two weeks to seek treatment and according to the medical records, his symptoms had decreased over that time.  Therefore, it would have been prudent to at least attempt VA treatment prior to going to a private facility.  Given the sum of the evidence, the Board finds that since a VA medical facility was feasibly available to the Veteran, it was not an emergency and the treatment was not related to a service-connected condition, none of the requirements of 38 U.S.C. § 1728 have been met and therefore the claim cannot succeed. 

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application and medical expense reimbursement must be denied.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during private treatment at Harrison Medical Center and Olympic Medical Imaging on August 21, 2013, is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


